Citation Nr: 0427593	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  02-03 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970 and from September 1990 to July 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision of Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan, 
which denied service connection for a right shoulder disorder 
and ulcers.  

The case was previously before the Board in November 2002 and 
September 2003, when it was remanded to schedule the veteran 
for a hearing before the Board.  In May 2004, a hearing was 
held before the undersigned Veterans Law Judge.  See  
38 U.S.C.A. § 7107(c) (West 2002).  At that time, the veteran 
withdrew the claim for service connection for ulcers from 
appeal.  See 38 C.F.R. § 20.204 (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

Under 38 U.S.C.A. § 5103A, VA is required to provide a 
medical examination or obtain a medical opinion when the 
record (1) contains competent evidence that the claimant has 
a current disability or persistent or recurrent symptoms of 
the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; but (3) does not contain sufficient 
medical evidence for VA to make a decision.  

Here, the evidence of record shows that the veteran has a 
current right shoulder disability.  The diagnoses entered in 
a January 2000 VA medical examination were status-post right 
shoulder rotator cuff repair with acromioplasty and 
subacromial bursectomy, and coracoclavicular ligament 
resection; status-post right distal clavicle resection; and 
degenerative arthritis of the right acromioclavicluar (AC) 
joint.  

The veteran's service medical records show that he injured 
his right shoulder while tightening tarp lines in September 
1990.  In June 1991, it was noted that he still had some 
tenderness.  After service in 1997, the veteran again injured 
his right shoulder.  At his personal hearing in May 2004, he 
stated that he had right shoulder symptoms from the time he 
injured the shoulder in 1990 until he reinjured it in 1997.

The record provides a basis for finding that the veteran's 
right shoulder disability may be associated with his active 
service, but there is insufficient evidence to make a 
decision on this claim.  Thus, a new examination and nexus 
opinion are necessary in this case.  

The Veterans Claims Assistance Act (VCAA) requires the RO to 
provide the veteran with a notice letter informing him of the 
requirements to establish a successful claim for service 
connection, advise him of his and VA's respective duties, and 
ask him to submit relevant information and/or evidence in his 
possession to the RO.  See 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2003).  As this case must be 
remanded for the foregoing reason, the RO should take this 
opportunity to ensure that the veteran has been provided 
adequate notice in compliance with VCAA.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b) (2003).

Accordingly, this case is REMANDED for the following actions:

1.  Inform the veteran about (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) the information and evidence 
that VA will seek to obtain on his behalf; 
(3) the information or evidence that he is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to the claim.  A 
copy of this notification must be 
associated with the claims folder.

2.  After the foregoing development has 
been accomplished, schedule the veteran 
for an appropriate VA examination.  The 
examiner must have an opportunity to 
review the complete claims file, 
including the veteran's service medical 
records and a copy of this remand, and 
should state in the examination report 
that the claims file has been reviewed.  
All tests deemed necessary by the 
examiner are to be performed and the 
examiner should review the results of any 
testing prior to completion of the 
report.  

The examiner is requested to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of any right shoulder 
disabilities found.  The examiner should 
state whether it is at least as likely as 
not that any currently diagnosed right 
shoulder disability had its onset during 
active service or is related to the in-
service injury in September 1990, as 
opposed to the post-service injury in 
1997.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached, citing the 
objective medical findings leading to the 
examiner's conclusions.  

3.  Thereafter, review the claims folder 
and ensure that the foregoing development 
has been conducted and completed in full.  
Specific attention is directed to the 
examination report.  Ensure that the 
medical report is complete and in full 
compliance with the above directives.  If 
the report is deficient in any manner or 
fails to provide the specific opinion(s) 
requested, it must be returned to the 
examiner for correction.  38 C.F.R. § 4.2 
(2003); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Finally, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim on appeal remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


